Case 9:18-cv-00154-DWM Document 32-5 Filed 04/12/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AMERICAN CIVIL LIBERTIES UNION, et al.,
Plaintiffs,
Vv. Civil Action No. 18-cv-00154-DWM

DEPARTMENT OF DEFENSE, et al.,

Defendant.

om me ee ee eee ee ee me!

 

EXHIBIT E
Case 9:18-cv-00154-DWM Document 32-5 Filed 04/12/19 Page 2 of 3

U.S. Department of Justice

 

Federal Bureau of Investigation
Washington, D.C. 20535

 

January 9, 2018

MR. JACOB HUTT

cio BRETT MAX KAUFMAN & EMERSON SYKES
AMERICAN CIVIL LIBERTIES UNION

125 BROAD STREET, 18TH FLOOR

NEW YORK, NY 10004

Civil Action No. 9:18-cv-00154-DWM

FOIPA Request No.: 1401682-000

Subject: All records regarding federal government and
law enforcement cooperation concerning pipeline
protests after President Trump's memorandum
regarding construction of the Keystone XL Pipeline
(January 24, 2017 to Present)

Dear Mr. Hutt:
This is in response to your Freedom of Information Act (FOIA) request.

The FBI can neither confirm nor deny the existence of any records which would tend to disclose the FBI's
preparations, strategy, or available resources for responding to a particular event or activity, including potential
protests against the Keystone XL Pipeline. Acknowledging the existence or non-existence of specific FBI strategies,
level of resources, capabilities or vulnerabilities regarding any unlawful criminal activity connected to potential
protests against this Pipeline tnggers the risk of circumvention of federal law enforcement efforts. Thus, pursuant to
FOIA exemptions (b)(7)(A) and (b)(7)(E) [5 U.S.C.§552 (b)(7)(A) and (b)(7)(E)], the FBI neither confirms nor denies
the existence of records disclosing FB! strategy, coordination, or resources that are or are not available to thwart
criminal activity related to future protests against the Keystone XL Pipeline.

Moreover, as a federal law enforcement agency, a confirmation by the FBI that it has or does not have
responsive records would be tantamount to acknowledging the detection of and existence or nonexistence of credible
threats and pending threat assessments, potential investigation(s), and/or prosecutions. Therefore, the FBI neither
confirms nor denies the existence of records responsive to your request per FOIA Exemption (b)(7)(A) of 5 U.S.C. §
552.

Finally, FOIA Exemption (b)(7)(E) protects “records or information compiled for law enforcement purposes
when disclosure would disclose techniques and procedures for law enforcement investigations or prosecutions, or
would disclose guidelines for law enforcement investigations or prosecutions if such disclosure could reasonably be
expected to risk circumvention of the law." How the FBI detects and applies its investigative resources against a
particular allegation, report of criminal activity, or perceived threat is, itself a law enforcement technique or procedure
the disclosure of which triggers circumvention of law risk per Exemption (b)(7)(E) of 5 U.S.C. § 552. Accordingly, a
confirmation by the FBI that it has or does not have responsive records would be tantamount to acknowledging where
the FBI is or is not applying investigative resources, thus disclosing the scope of its law enforcement techniques and
procedures, capabilities, and/or vulnerabilities.

It is unnecessary to adjudicate your request for a fee waiver, as no fees are being assessed.

For your information, Congress excluded three discrete categories of law enforcement and national security
records from the requirements of the FOIA. See 5 U.S. C. § 552(c) (2006 & Supp. IV (2010). This response is limited
to those records that are subject to the requirements of the FOIA. This is a standard notification that is given to all our
requesters and should not be taken as an indication excluded records do, or do not, exist.
Case 9:18-cv-00154-DWM Document 32-5 Filed 04/12/19 Page 3 of 3

For questions regarding our determinations, please contact the attorney for the Government. The FOIPA
Request and Civil Action numbers listed above have been assigned to your request. Please use this number in all
correspondence concerning your request.

Enclosed for your information is a copy of the FBI Fact Sheet and Explanation of Exemptions

Sincerely,

PrP

David M. Hardy

Section Chief,

Record/Information
Dissemination Section

Information Management Division

Enclosure(s)
